


EXHIBIT 10




qDate


Name
Address


Dear _______________________:


q It is a pleasure to confirm our offer for the position of ____________________
in Borden Chemical, Inc. (BCI).


q We enjoyed our recent meeting with you and hope our discussions were positive
for you as well. We would like to follow up our discussions with you by making
you an offer of employment. The offer of employment is for the position of
_________________ at BCI and the position is located in our
________________________ office. We would appreciate your response to our offer
not later than Monday _______________.


q Your starting salary will be $___________/ monthly effective on the first day
of employment. It is anticipated you will commence your employment on or before
_________________________.


q To assist you in your transition to BCl, we are offering you a $__________
sign-on bonus, which you are eligible to receive after 90 days of employment.
 
q Based on your position and salary, as an active employee, you will be eligible
to participate in the 2004 BCI (Local/Management) Incentive Plan prorated to
your first month of employment. You must have joined the company by the 15th of
that month to be eligible to receive incentive for that month. The terms of this
plan and eligibility for participation are reviewed annually. During 2004, the
plan provides a target incentive award of _______% of your salary, based on
achieving financial objectives as well as team and individual project goals.


q During 2004, the plan provides a target incentive award of _______% of your
salary, based on achieving EBITDA financial goals as well as specific personal
performance goals.


q We are also pleased to offer you participation in the Executive Perquisites
program effective January 2004. Your perquisite allowance will be $______. These
perks are a cash payment that is considered taxable income. You can decide how
best to spend the payment, however they are intended to help defray the cost of
such items as a car, annual physical, country club or financial planning
services. In addition, the perquisites program consists of four core insurance
benefits including a disability income plan, additional life insurance, 24-hour
business/personal/and travel accident insurance, and a personal umbrella policy.
You will also be eligible to defer a portion of your compensation in the Borden
non-qualified ESPP plan. An explanation of the plan and enrollment forms will be
sent to you separately.


q In the event you accept this offer, Borden Chemical, Inc. agrees to provide
you up to ___ severance allowance equal to your then current annual salary
should Borden terminate your employment prior to ___________ without cause.  If
you become employed within this year, your severance would end once you began
your new employment.


q Additionally, as an active employee, you will be recommended to receive
___________ BCI stock options in ________________________.


q You are eligible to receive up to __________ weeks vacation per year, prorated
to your start date during your first year of employment.


q We will share with you the cost of life, health care, pension and other
benefit programs sponsored by BCI as in effect from time to time. Upon
enrollment, your health care and your life coverage will be in effect on the
first day of your employment. We have enclosed a summary of Benefits so that you
can decide which programs best fit your needs. You will complete the appropriate
enrollment documents during your New Hire Orientation Program.


q Your employment is contingent upon a complete reference check and successfully
passing a drug screen. Please complete and return the Employment Application and
authorization to obtain background information as soon as possible to enable us
to initiate the background check.
 
q As part of the consideration for initial employment, you are required to
execute a Security and Invention, Ethics, Conflicts of Interest and Non-Compete
Agreement. A copy of this agreement along with our Code of Business Ethics is
also enclosed.


q You will be covered under the (Homeowner Buyout/Marketing Assistance/Rental
Assistance) relocation policy, which we will be happy to discuss with you either
before or after your first day with us. In addition, we will provide 60 days of
temporary housing expenses. Before initiating any action with your move you are
encouraged to contact ____________ at Executive Relocation, phone ____________.
He has been retained by BCI to assist you with all phases of your move and can
help you with any questions you may have.


 * As part of your relocation to the ________ area, you are eligible to receive
   a cost of living adjustment for your first three years in addition to your
   base salary. Based on current statistics the adjustment is a __% increase in
   cost of living from ______________ to the ___________ area. The amounts you
   will receive are a percentage of your base salary and will be paid on a
   declining basis as follows:
 * Year 1       100% of the total cost of living increase   ___%
 * Year 2        66% of the total cost of living increase   ___%
 * Year 3        33% of the total cost of living increase    ___%

q We look forward to you joining Borden Chemical. This letter confirms our
discussions concerning your offer package. You acknowledge that there are no
other offer terms outstanding or upon which you may be relying.


q You should understand that your employment is “at-will.” The length of
employment with BCI is not guaranteed. You are free to resign at any time with
or without cause and BCI is free to terminate your employment with or without
cause at any time.


 * As a reminder we are an employer-at-will which means BCI has the ability to
   terminate your employment at any time just as you have the ability to leave
   the company at any time, with or without reason.
 * Also, we are an employer-at-will which means you are employed at the will of
   the company and do not have an individual employment contract.

q Please acknowledge receipt and acceptance of this offer by signing and dating,
and then returning the original of this letter to me. Please retain a copy for
your records.


If you have questions or there is anything requiring clarification, please call.


Sincerely,


Judy Sonnett
Vice President, Human Resources




Offer accepted: ____________________ Date: ______________________
       